

ESCROW AGREEMENT
 
ESCROW AGREEMENT, dated April 6, 2007, between Sheridan Asset Management, LLC
(“Sheridan”), Universal Property Development and Acquisition Company (“UPDA”)
and Katten Muchin Rosenman LLP (the “Escrow Agent”).
 
WHEREAS, SHERIDAN proposes to extend certain financial accommodations (the
“Accommodation”) to UPDA in the amount of approximately $2,726,250 and SHERIDAN
and UPDA have agreed upon the general terms and conditions of the Accommodation
and anticipate closing the Accommodation on April 9, 2007 (the “Closing”).
 
NOW, THEREFORE, SHERIDAN and UPDA agree as follows:
 
1. On the date hereof, SHERIDAN has transferred to an Escrow Account maintained
by the Escrow Agent the sum of $2,726,250 (the “Escrow Fund”). The Escrow Fund
shall be maintained in cash in a non-interest bearing account of the Escrow
Agent and disbursed by the Escrow Agent only in accordance with the provisions
of this Agreement.
 
2. Upon delivery to Escrow Agent of a written notice in the form attached hereto
(the “Escrow Notice”) signed by SHERIDAN and UPDA, the Escrow Agent shall
deliver the entire Escrow Fund in accordance with the payment instructions
contained therein.
 
3. If SHERIDAN and UPDA fail to deliver an Escrow Notice with respect to the
Escrow Fund to the Escrow Agent within one month of the date hereof, the entire
amount of the Escrow Fund shall be transferred to SHERIDAN in accordance with
payment instructions delivered by SHERIDAN at that time.
 
4. The Escrow Agent may act or refrain from acting in respect of any matter
arising in connection with the administration of the Escrow Fund, shall have no
duties or obligations other than as stated herein and shall be protected in
acting upon any notice, certificate or other communication, not only as to the
due execution and the validity and effectiveness of its provisions, but also as
to the truth and acceptability of any information therein contained, which it
shall in good faith reasonably believe to be valid and to have been signed or
presented by a proper person or persons. The Escrow Agent shall have no
liability or responsibility hereunder for any act or omission to act except for
its own gross negligence or willful misconduct. The Escrow Agent shall not be
bound by any notice, or demand with respect thereto, or any waiver,
modification, amendment, termination or rescission of this Agreement unless in
writing delivered to the Escrow Agent, and, if the duties of the Escrow Agent
are affected, unless it shall have given its prior written consent thereto. The
Escrow Agent may, at any time, upon notice to SHERIDAN and UPDA, for any reason
whatsoever, either (a) hold the Escrow Fund until otherwise directed by a
written instrument signed by SHERIDAN and UPDA or (b) deposit the Escrow Fund in
any court of competent jurisdiction pending the final determination of any
dispute between the parties hereto.
 
5. Nothing contained herein shall prevent the Escrow Agent from acting as
counsel to SHERIDAN, its affiliated companies or any of their respective
directors, officers, equity holders or employees in any dispute with UPDA or any
third party which may arise relating to the provisions of the Agreement, the
provisions hereof or those of any other agreement, document or instrument
delivered in connection therewith or herewith.
 

--------------------------------------------------------------------------------


 
6. All reasonable costs and expenses incurred by the Escrow Agent in performing
its services under this Agreement shall be paid by UPDA.
 
7. The Escrow Agent’s duties and responsibilities shall be limited to those
expressly set forth in this Agreement, and the Escrow Agent shall not be subject
to, nor obliged to recognize, any agreement between, or direction or instruction
of, SHERIDAN and UPDA, or any of their respective directors, officers, equity
holders or employees, unless reference thereto is made herein; provided,
however, that with the Escrow Agent’s written consent, this Agreement may be
amended at any time or times by an instrument in writing signed by the Escrow
Agent, SHERIDAN and UPDA.
 
8. If any property subject hereto is at any time attached, garnished or levied
upon under any court order, or in case the payment, assignment, transfer,
conveyance or delivery of any such property shall be stayed or enjoined by any
court order, or in case any order, writ, judgment or decree shall be made or
entered by any court affecting such property, or any part thereof, then in any
of such events, the Escrow Agent is authorized to rely upon and comply with any
such order, writ, judgment or decree, and if it complies with any such order,
writ, judgment or decree, it shall not be liable to SHERIDAN or UPDA, their
respective affiliates or to any other person, firm or corporation by reason of
such compliance, even though such order, writ, judgment or decree may be
subsequently reversed, modified, annulled, set aside or vacated.
 
9. The Escrow Agent may resign at any time upon ten (10) business days’ prior
written notice to SHERIDAN and UPDA. In the case of the Escrow Agent’s
resignation, the Escrow Agent’s only duty shall be to deliver all remaining
deposits in the Escrow Fund to a successor escrow agent acceptable to SHERIDAN,
which acceptance shall be evidenced by the written and signed order of SHERIDAN.
If no such order is received by the Escrow Agent within five (5) days after
giving such notice, the Escrow Agent is unconditionally and irrevocably
authorized and empowered, in its discretion, to appoint a successor escrow
agent, which shall be a nationally recognized bank or financial institution of
its choosing, and to send any and all items deposited and maintained hereunder
to such successor escrow agent.
 
10. All notices or other communications required or permitted hereunder shall be
in writing and shall be deemed given or delivered (i) when delivered personally
or by private courier, (ii) when actually delivered by registered United States
mail, return receipt requested or, (iii) when sent by telecopy if confirmed as
received that day by the receiving party (provided that the original of such
notice or communication is sent that day by a means specified in clause (i) or
(ii)), addresses and telecopy numbers provided for in the draft transaction
documents relating to the Accommodation or at such other address (or addresses)
as any of the parties may furnish in writing to the other parties. For all
purposes hereof (a) any notice mailed by the Escrow Agent shall be effective at
the time it is deposited by the Escrow Agent in the United States mail, whether
or not it is actually received, and (b) any notice mailed to the Escrow Agent
shall not be effective until actually received by the Escrow Agent.
 
11. SHERIDAN and UPDA, jointly and severally, agree to indemnify and hold the
Escrow Agent harmless from any and all loss, damage, claims, liabilities,
judgments and other costs and expenses of every kind and nature which may be
incurred by the Escrow Agent by reason of its acceptance of, and its performance
under, this Agreement, including, without limitation, attorneys’ fees either
paid to retained attorneys or amounts representing the fair value of legal
services rendered to itself for liabilities incurred (the “Losses”), except to
the extent the Losses arise from the gross negligence or willful misconduct of
the Escrow Agent.
 
-2-

--------------------------------------------------------------------------------


 
12. The Escrow Agent shall be automatically released from all responsibility and
liability under this Agreement upon the Escrow Agent’s delivery or deposit of
the entire amount of the Escrow Fund in accordance with the provisions of this
Agreement.
 
13. This Escrow Agreement constitutes the entire understanding among the parties
as to the subject matter hereof and no waiver or modification of the terms
hereof shall be valid unless in writing signed by SHERIDAN, UPDA and the Escrow
Agent and only to the extent therein set forth.
 
14. This Escrow Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
15. This Escrow Agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, administrators, executors, successors
and permitted assigns.
 
16. This Escrow Agreement may be executed in one or more counterparts, each of
which shall be deemed an original.
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.
 
SHERIDAN ASSET MANAGEMENT
 
 
  KATTEN MUCHIN ROSENMAN LLP By:     By:    

--------------------------------------------------------------------------------

Name:       
Title:
   

--------------------------------------------------------------------------------

Name:
Title:
                    UNIVERSAL PROPERTY DEVELOPMENT AND ACQUISITION CORP.        
      By:          

--------------------------------------------------------------------------------

Name:
Title:
     

  

-3-

--------------------------------------------------------------------------------



ESCROW NOTICE

________________, 200__


 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022-2585


You are hereby directed to transfer the Escrow Fund (as such term is defined in
the Escrow Agreement attached thereto) to the following accounts:


1) $100,000 to Sheridan Asset Management, LLC:


JP Morgan Chase
[insert account information]
Account: Sheridan Asset Management, LLC


2) [insert accounts and amounts for payment of counsel to Sheridan and other
closing expenses]


3) $1,031,959.63 to SDS Capital Group SPC, Ltd:


[insert account information]


4) $468,040.37 to BayStar Capital II, LP:


[insert account information]


5) $1,000,000 to:


[insert account information for shareholders of Heartland]
 
Very truly yours,
 
SHERIDAN ASSET MANAGEMENT, LLC
 
 
  By:        

--------------------------------------------------------------------------------

Name:       
Title:
   
 
 

 
UNIVERSAL PROPERTY DEVELOPMENT AND ACQUISITION CORPORATION
 
  By:        

--------------------------------------------------------------------------------

Name:       
Title:
   
 
 



-4-

--------------------------------------------------------------------------------


 
 